DETAILED ACTION
This Office Action is in response to the amendment filed June 23, 2022 for the above identified patent application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Kiyosawa (USP 7,882,766).
Kiyosawa teaches a driving device comprising: a motor (3) including a rotating shaft (4); a wave gear speed reducer configured to reduce speed of rotation of the rotating shaft; and a supporting member (2,6) configured to support the motor and the wave gear speed reducer, wherein the wave gear speed reducer includes: an internal gear (11) fixed to the supporting member; a flexible external gear (12) configured to partially mesh with the internal gear; and a wave motion generator (13) coupled to the rotating shaft and configured to come into contact with an inner circumferential surface of the external gear, bend the external gear, and move a meshing position of the internal gear and the external gear in a circumferential direction, the wave motion generator includes a projecting section (13b) projecting along the rotating shaft, the rotating shaft is supported by the supporting member via a bearing (7) including an inner ring and an outer ring, and the outer ring of the bearing is supported by the supporting member (2,6), the inner ring of the bearing and the rotating shaft are coupled by tight fitting, and the inner ring of the bearing and the projecting section are coupled (engaging end surfaces) by tight fitting, wherein the wave motion generator and the projecting section are integrally configured by one component.  
With respect to claim 2, Kiyosawa teaches a first supporting section for supporting the bearing and a second supporting section for fixing the internal gear are integrally configured by one component in the supporting member. 
With respect to claim 3, Kiyosawa teaches the first supporting section, the second supporting section, and a third supporting section (such as an outer diameter) attached to an external housing are integrally configured by one component in the supporting member.  
With respect to claim 4, Kiyosawa teaches a distal end of the projecting section is in contact with the rotating shaft at an inner side (right side of Fig. 1) of the inner ring of the bearing.  
With respect to claim 5, Kiyosawa teaches the projecting section includes, at an outer side of a portion coupled to the bearing, a thick section (outer diameter corresponding to the reference character 13 in Figure 1), thickness of which in a direction perpendicular to the rotating shaft is larger than thickness of a portion coupled to the bearing.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyosawa (USP 7,882,766).
In the event applicant argues the connection between the bearing and the shaft, or the bearing and the wave generator is not a tight fitting, an alternative rejection is given below.	
 Kiyosawa teaches a driving device as disclosed above, but does to specifically describe the “tight fitting” between mating components.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the connection between the bearing and the shaft, or the bearing and the wave generator, as taught by Kiyosawa, with a tight fitting, motivation being to prevent excessive play between mating components. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658